UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-1491



EUGENE HORTON, JR.,

                                                 Plaintiff - Appellant,

          versus


NORFOLK SOUTHERN RAILWAY COMPANY, formerly
known as Norfolk Southern Corporation,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., District
Judge. (CA-97-1247-1)


Submitted:   October 8, 1999                 Decided:   October 19, 1999


Before HAMILTON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Romallus O. Murphy, Sr., Greensboro, North Carolina, for Appellant.
M. Daniel McGinn, Jennifer K. Van Zant, BROOKS, PIERCE, MCLENDON,
HUMPHREY & LEONARD, L.L.P., Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eugene Horton, Jr., appeals the district court’s order dis-

missing his civil action alleging that he was denied benefits from

his former employer because of his race.   We have reviewed the rec-

ord and the district court’s opinion and find no reversible error.

Accordingly, we affirm substantially on the reasoning of the

district court, finding that Horton’s action is barred by his exe-

cution of a valid and comprehensive release. See Horton v. Norfolk

Southern Railway Co., No. CA-97-1247-1 (M.D.N.C. Mar. 8, 1999). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                2